        Case 1:20-cv-00062-AW-MAF Document 23 Filed 02/15/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

WANDA ADAMS OWENS,

        Plaintiff,
v.                                                  Case No. 1:20-cv-62-AW-MAF

ANDREW SAUL, Commissioner of
the Social Security Administration,

     Defendant.
_______________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION
            AND AFFIRMING COMMISSIONER’S DECISION

        I have carefully considered the magistrate judge’s January 6, 2021 Report and

Recommendation, ECF No. 22, to which no objections have been filed. I now

conclude that the Report and Recommendation should be approved, and it is adopted

and incorporated by reference into this order. The clerk will enter a judgment that

states “The decision of the Commissioner is affirmed.” The clerk will then close the

file.

        SO ORDERED on February 15, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
